Name: Regulation (EEC) No 2687/72 of the Council of 12 December 1972 amending Regulation (EEC) No 823/68 determining the groups of products and the special provisions for calculating levies on milk and milk products
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 68 Official Journal of the European Communities 27.12.72 Official Journal of the European Communities No L 289139 REGULATION (EEC) No 2687/72 OF THE COUNCIL of 12 December 1972 amending Regulation (EEC) No 823/68 determining the groups of products and the special provisions for calculating levies on milk and milk products THE COUNCIL OF THE EUROPEAN COMMUNI ­ TIES, Having regard to the Treaty establishing the European Economic Community; Having regard to Council Regulation (EEC) No 804/681 of 27 June 1968 on the common organisation of the market in milk and milk products, as last amended by Regulation (EEC) No 141 1/72,2 and in particular Article 14 (6) thereof; Having regard to the proposal from the Com ­ mission; Whereas in an agreement concluded with Switzerland, the Community undertook to limit autonomously to 6% of the customs value the levy on glarus herb cheeses (known as Schabziger) falling within subheading 04.04 B of the Common Customs Tariff; Whereas this autonomous concession should be included in Regulation (EEC) No 823/683 of the Council of 28 June 1968 determining the groups of products and the special provisions for calculating levies on milk and milk products , as last amended by Regulation (EEC) No 2138/72.4 HAS ADOPTED THIS REGULATION: Article 1 The following article shall be added to Regula ­ tion (EEC) No 823/68 : 'Article 6a The levy on a product belonging to Group 9 and falling within subheading 04.04 B shall be limited to 6% of its customs value.' Article 2 This Regulation shall enter into force on 1 January 1973 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 12 December 1972. For the Council The President P. LARDINOIS 1 2 3 OJ No L 148 , 28.6.1968 , p . 13 . OJ No L 148, 3.7.1971 , p. 4 . OJ No L 151 , 30.6.1968 , p. 3 . 4 OJ No L 229, 7.10.1972, p. 1 .